Case 2:20-cv-00792-SPC-MRM Document 6 Filed 10/14/20 Page 1 of 3 PageID 478




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

OLGA BAKER #2, LLC,

               Plaintiff,

v.                                                    Case No.: 2:20-cv-792-FtM-38MRM

ACE INSURANCE COMPANY OF
THE MIDWEST,

               Defendant.
                                              /

                                            ORDER1

       Before the Court is Defendant Ace Insurance Company of the Midwest’s

Notice of Removal. (Doc. 1). This lawsuit arises from an alleged breach of the

insurance policy providing coverage to Plaintiff Olga Baker #2, LLC’s property

(“the LLC”) issued by Ace Insurance. The LLC claims a breach because Ace

Insurance failed to fully compensate the LLC for damage to the property caused by

Hurricane Irma. The LLC first sued Ace Insurance in state court. Ace Insurance

removed the case to this Court based on diversity jurisdiction.

       Removal permits a defendant to move a case from a state court to a federal

district court when the federal court has original subject matter jurisdiction over

the suit. 28 U.S.C. § 1441(a). A removing defendant bears the burden of proving



1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks,
the Court does not endorse, recommend, approve, or guarantee any third parties or the services
or products they provide, nor does it have any agreements with them. The Court is also not
responsible for a hyperlink’s availability and functionality, and a failed hyperlink does not affect
this Order.
Case 2:20-cv-00792-SPC-MRM Document 6 Filed 10/14/20 Page 2 of 3 PageID 479




proper federal jurisdiction. Leonard v. Enter. Rent a Car, 279 F.3d 967, 972 (11th

Cir. 2002). “Because removal jurisdiction raises significant federalism concerns,

federal courts are directed to construe removal statutes strictly” and resolve “all

doubts about jurisdiction…in favor of remand to state court.” Univ. of S. Ala. V.

Am. Tobacco Co., 168 F.3d 405, 411 (11th Cir. 1999)(citations omitted). Diversity

jurisdiction is one type of original jurisdiction. A federal court has diversity

jurisdiction if the amount in controversy exceeds $75,000 and the parties are

citizens of different states. Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1261

(11th Cir. 2000).

      Here, Ace Insurance has not shown diversity of citizenship between the

parties. It says “Plaintiff is an Illinois based limited liability company.” (Doc. 1 at

2). For purposes of diversity jurisdiction, a limited liability company is not,

without more, a citizen of the state that created the entity or the state where it has

its principal place of business; such legal entities are citizens of every state in

which each of their members are citizens. Rolling Greens MHP, L.P. v.

Comcast SCH Holdings L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004)(emphasis

added)(citations omitted)(for purposes of diversity jurisdiction, a limited liability

company is a citizen of any state in which each of their members are citizens); see

also Mutual Assignment and Indem. Co. v. Lind-Waldock & Co., LLC, 364 F.3d

858, 861 (7th Cir. 2004)(“Lind-Waldock is a limited liability company, which

means that it is a citizen of every state of which any member is a citizen; this may

need to be traced through multiple levels if any of its members is itself a




                                          2
Case 2:20-cv-00792-SPC-MRM Document 6 Filed 10/14/20 Page 3 of 3 PageID 480




partnership or LLC.”). Because there are no allegations to support the state

citizenship of each member of the LLC, Ace Insurance has not adequately pleaded

diversity of citizenship.

      Accordingly, it is now

      ORDERED:

      Defendant Ace Insurance Company of the Midwest must SUPPLEMENT

the Notice of Removal on or before October 28, 2020, to show cause why this

case should not be remanded for lack of subject matter jurisdiction. Failure to

comply with this Order will cause this case being remanded without

further notice.

      DONE and ORDERED in Fort Myers, Florida on October 14, 2020.




Copies: All Parties of Record




                                      3
